DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nicholas K. Beaulieu on 10/18/2021.
The application has been amended as follows: 
Claim 35 should read as follows:-
35. The method of claim 16, wherein the electronic device comprises a mobile phone, and wherein the charger comprises a 5 volt and  2 ampere (A) charger.
Allowable Subject Matter
Claims 16- 35.
 The following is an examiner’s statement of reasons for allowance: 
For claim 16: primarily, the prior art of record does not disclose or suggest in the claimed combination: detecting a charging current output from the charger, wherein the charging current comprises a variable amplitude current sequence; 
quantifying the variable amplitude current sequence into a binary number sequence; 
determining whether the binary number sequence is the same as prestored binary number sequence; and

      For claim 22:  primarily, the prior art of record does not disclose or suggest in the claimed combination: outputting a charging current comprising a variable amplitude current sequence;  determining whether a binary number  sequence corresponding to the variable amplitude current sequence is the same as a prestored binary number sequence; and determining that the charger is a standard configuration charger of an electronic device when the binary number sequence is the same as the prestored binary number sequence.
       For claim 25: primarily, the prior art of record does not disclose or suggest in the claimed combination: detect a charging current output from a charger, wherein the charging current comprises a variable amplitude current sequence;  quantify the variable amplitude current sequence into a binary number sequence; determine whether the binary number sequence is the same as a prestored binary number sequence; and output prompt information indicating that the charger is a non-standard configuration charger when the binary number sequence is different from the prestored binary number sequence.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL BERHANU whose telephone number is (571)272-8430.  The examiner can normally be reached on M_F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on Drew.Dunn@uspto.gov.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL BERHANU/Primary Examiner, Art Unit 2859